16124171
DETAILED ACTION 

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam J. College on 8/02/2021.
The application has been amended for claims as follows:

1.	(Currently Amended) A semiconductor device, comprising:
a first channel pattern including a first semiconductor pattern, a second semiconductor pattern, and a third semiconductor pattern that are sequentially stacked on a substrate and vertically spaced apart from each other;
a first source/drain pattern connected to the first, second and third semiconductor patterns of the first channel pattern; and
a first gate electrode on the first channel pattern and extending in a first direction,
wherein the first gate electrode includes a first segment between the substrate and the first semiconductor pattern, a second segment between the first semiconductor pattern and the second semiconductor pattern, and a third segment between the second semiconductor pattern and the third semiconductor pattern, 

wherein a widest width of the third segment in a second direction is greater than a widest width of the second segment in the second direction, [[and]]
wherein a widest width of the first segment in the second direction is greater than the widest width of the third segment,
wherein the first source/drain pattern includes a side recession facing a sidewall of the second segment, and
wherein the sidewall of the second segment has a convex profile corresponding to the side recession of the first source/drain pattern.
	
2.	(Original)	The semiconductor device of claim 1, wherein the first gate electrode further includes a fourth segment on the third semiconductor pattern, and
wherein the widest width of the second segment is greater than a widest width of the fourth segment in the second direction.

3.	(Original)	The semiconductor device of claim 2, further comprising:
a pair of gate spacers on opposite sidewalls of the fourth segment, respectively;
a gate capping pattern on a top surface of the fourth segment.

4.	(Original)	The semiconductor device of claim 1, wherein a widest width of the third semiconductor pattern in the second direction is greater than a widest width of the second semiconductor pattern in the second direction, and
wherein a widest width of the first semiconductor pattern in the second direction is greater than the widest width of the third semiconductor pattern.

5.	(Original)	The semiconductor device of claim 1, further comprising:
a second channel pattern including a fourth semiconductor pattern, a fifth semiconductor pattern, and a sixth semiconductor pattern that are sequentially stacked on the substrate and vertically spaced apart from each other;
a second source/drain pattern connected to the fourth, fifth and sixth semiconductor 
a second gate electrode on the second channel pattern and extending in the first direction,
wherein the first and second source/drain patterns have different conductivities from each other.

6.	(Original)	The semiconductor device of claim 5, wherein the second gate electrode includes a fourth segment between the substrate and the fourth semiconductor pattern, a fifth segment between the fourth semiconductor pattern and the fifth semiconductor pattern, and a sixth segment between the fifth semiconductor pattern and the sixth semiconductor pattern, and
wherein the widest width of the second segment is greater than a widest width of each of the fourth, fifth and sixth segments in the second direction.

7.	(Original)	The semiconductor device of claim 5, wherein the first channel pattern, the first source/drain pattern and the first gate electrode are provided on a PMOSFET region, and
wherein the second channel pattern, the second source/drain pattern and the second gate electrode are provided on an NMOSFET region.

8.	(Original)	The semiconductor device of claim 1, wherein the first source/drain pattern comprises a middle portion having a widest width of the first source/drain pattern in the second direction, and
wherein the middle portion is located equidistant from the substrate as the second semiconductor pattern.

9.	(Currently Amended) A semiconductor device, comprising:
a first channel pattern including a first semiconductor pattern, a second semiconductor pattern, and a third semiconductor pattern that are sequentially stacked on a substrate and vertically spaced apart from each other;
a first source/drain pattern connected to the first, second and third semiconductor patterns of the first channel pattern; and
a first gate electrode on the first channel pattern and extending in a first direction,

wherein the first source/drain pattern includes a first side recession facing a sidewall of the first segment, a second side recession facing a sidewall of the second segment, and a third side recession facing a sidewall of the third segment, and
wherein the sidewall of the second segment has a convex profile corresponding to the first side recession of the first source/drain pattern.

10.	(Original)	The semiconductor device of claim 9, wherein a widest width of the third segment in a second direction is greater than a widest width of the second segment in the second direction, and
wherein a widest width of the first segment in the second direction is greater than the widest width of the third segment.

11.	(Original)	The semiconductor device of claim 10, wherein the first gate electrode further includes a fourth segment on the third semiconductor pattern, and
wherein the widest width of the second segment is greater than a widest width of the fourth segment in the second direction.

12.	(Original)	The semiconductor device of claim 9, wherein a widest width of the third semiconductor pattern in a second direction is greater than a widest width of the second semiconductor pattern in the second direction, and
wherein a widest width of the first semiconductor pattern in the second direction is greater than the widest width of the third semiconductor pattern.

13.	(Original)	The semiconductor device of claim 9, further comprising:
a second channel pattern including a fourth semiconductor pattern, a fifth semiconductor pattern, and a sixth semiconductor pattern that are sequentially stacked on the substrate and vertically spaced apart from each other;

a second gate electrode on the second channel pattern and extending in the first direction,
wherein the first and second source/drain patterns have different conductivities from each other.

14.	(Original)	The semiconductor device of claim 9, wherein the first source/drain pattern comprises a middle portion having a widest width of the first source/drain pattern in a second direction, and
wherein the middle portion is located equidistant from the substrate as the second semiconductor pattern.

15.	(Currently Amended)	A semiconductor device, comprising:
a substrate including a PMOSFET region and an NMOSFET region;
a first channel pattern including a first semiconductor pattern, a second semiconductor pattern, and a third semiconductor pattern that are sequentially stacked on the PMOSFET region and vertically spaced apart from each other;
a first source/drain pattern connected to the first, second and third semiconductor patterns of the first channel pattern;
a first gate electrode on the first channel pattern and extending in a first direction, the first gate electrode including a first segment between the substrate and the first semiconductor pattern, a second segment between the first semiconductor pattern and the second semiconductor pattern, a third segment between the second semiconductor pattern and the third semiconductor pattern, a fourth segment on the third semiconductor pattern;
a first gate dielectric layer between the first gate electrode and the first channel pattern;
a pair of first gate spacers on opposite sidewalls of the fourth segment, respectively;
a first gate capping pattern on a top surface of the fourth segment;
an interlayer dielectric layer on the pair of first gate spacers and the first gate capping pattern; and
a first contact penetrating the interlayer dielectric layer and connected to the first source/drain pattern,

wherein a widest width of the third segment in the second direction is greater than the widest width of the second segment, [[and]]
wherein a widest width of the first segment in the second direction is greater than the widest width of the third segment, [[and]]
wherein the first source/drain pattern includes a side recession facing a sidewall of the second segment, and
wherein the sidewall of the second segment has a convex profile corresponding to the side recession of the first source/drain pattern.

16.	(Canceled)

17.	(Original)	The semiconductor device of claim 15, wherein the first source/drain pattern has a width in the second direction that decreases from a top of the first segment toward a bottom of the first segment.

18.	(Original)	The semiconductor device of claim 15, further comprising:
a second channel pattern including a fourth semiconductor pattern, a fifth semiconductor pattern, and a sixth semiconductor pattern that are sequentially stacked on the NMOSFET region and vertically spaced apart from each other;
a second source/drain pattern connected to the fourth, fifth and sixth semiconductor patterns of the second channel pattern; 
a second gate electrode on the second channel pattern and extending in the first direction, the second gate electrode including a fifth segment between the substrate and the fourth semiconductor pattern, a sixth segment between the fourth semiconductor pattern and the fifth semiconductor pattern, a seventh segment between the fifth semiconductor pattern and the sixth semiconductor pattern, an eighth segment on the sixth semiconductor pattern;
a second gate dielectric layer between the second gate electrode and the second channel pattern;
a pair of second gate spacers on opposite sidewalls of the eighth segment, respectively;

a second contact penetrating the interlayer dielectric layer and connected to the second source/drain pattern,
wherein the second source/drain pattern has a width in the second direction that decreases toward a bottom of the substrate.

19.	(Original)	The semiconductor device of claim 18, wherein the sixth segment has a concave sidewall recessed toward a center of the sixth segment.

20.	(Original)	The semiconductor device of claim 18 further comprising barrier insulation patterns between the second source/drain pattern and the fifth, sixth and seventh segments, respectively.


Allowable Subject Matter
3.	1-15, 17-20. The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein the first source/drain pattern includes a side recession facing a sidewall of the second segment, and
wherein the sidewall of the second segment has a convex profile corresponding to the side recession of the first source/drain pattern” in combination with other limitations as a whole.

For claim 9, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein the first source/drain pattern includes a first 
wherein the sidewall of the second segment has a convex profile corresponding to the first side recession of the first source/drain pattern” in combination with other limitations as a whole.

For claim 15, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein the first source/drain pattern includes a side recession facing a sidewall of the second segment, and
wherein the sidewall of the second segment has a convex profile corresponding to the side recession of the first source/drain pattern” in combination with other limitations as a whole.


Claims 2-8, 10-14, 17-20 are also allowed being dependent on allowable claims 1, 9, 15.

The closet prior arts on records are Hur et al (US 2015/0084041 Al), Choi et al. (US PGPUB 2016/0308016 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897